Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 1/24/2022 has been entered. 

Election/Restrictions
Applicant’s election of species of a cell/tissue sample for type A and glycerol for type B in the reply filed on 9/7/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 69, 72 and 81-83 are withdrawn from further consideration because they drawn to non-elected species.
Claims 65-68, 70-71 and 73-80 are under examination. 
Priority
This application is a 371 of PCT/US2017/040012 (filed 6/29/2017) which claims benefit of 62/356,008 (filed 6/29/2016) and which claims benefit of 62/471,265 (filed 3/14/2017).

The amendment to specification is accepted.

Maintenance of Rejections (including modifications due to amendments):
Claim Rejections - 35 USC § 112 paragraph(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 65-68, 70-71 and 73-80 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “a high subzero temperature” in claim 65 is relative term which renders the claim indefinite.  The term “a high subzero temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It appears that “a high subzero temperature” is functional limitations of the claim, yet the Specification has not specifically defined or described what Applicants mean by “a high subzero temperature” in order to provide one of ordinary skill in the art the requisite information necessary in order to determine how to avoid infringement of the claim. For example, there is range limits (in claims and specification) for “a high subzero temperature”. One of ordinary skill in the art would need to understand what Applicants mean by “a high subzero temperature”, but Applicants have not clearly described the term and have also failed to describe what they mean by “a high subzero temperature” and what characteristics the claimed invention would necessarily need to possess in order to fulfill this limitation. 

Response to Argument
Applicant’s arguments filed 1/24/2022 have been fully considered but they are not persuasive.
Applicant argued that the term “a high subzero temperature” is well known in the art as referring to a range of temperatures that are near, but below, zero for example about -4oC to -20oC. 
It is the examiner’s position that the term “a high subzero temperature” is neither defined in the instant specification nor used to describe a temperature range for the cryopreserving process as claimed. In Exhibit B (review article by Shaw and Jones), a “high subzero temperature” is at “between -4oC and -9oC and Exhibit C describes a “high subzero temperature” range of -6oC and -22oC and in the argument it is “about -4oC to -20oC”, therefore there are at .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 65-68, 70-71, 74-76 and 80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (Theriogenology, 1988, IDS).
Kojima teaches a method of preserving a biological sample (title and abstract). 
For Claims 65, 67-68, 74, 76 and 80: the reference teaches a method comprising: perfusing/contacting a biological sample: embryos which is tissue with cells (page 1199, abstract, line 5++, for claims 67-68) with a composition comprising a hydrogel particle (alginate droplet, page 1200, 1st full paragraph, line 8++, for claim 76) and an ice nucleating agent: silver iodide (page 1200, 1st full paragraph, line 1++, for claim 74) wherein the ice nucleating agent is enclosed in the hydrogel particle (since the silver iodide powder is added to a alginate solution thus is enclosed, page 1200, 1st full paragraph++); freezing the biological sample with the composition (page 1200, 2nd full paragraph, line 12++); and cryopreserving the biological sample at high subzero temperature (page 1200, 2nd full paragraph, line 1++). 
For Claim 66: the reference teaches a method further comprising thawing the biological sample (page 1201, 1st full paragraph++).
For Claims 70-71: the reference teaches the composition further comprising a cryoprotectant: glycerol (page 1200, 2nd full paragraph, line 1++).
For Claim 75: the reference teaches the concentration of the ice nucleating agent/silver iodide is greater than 0.5 mg/ml (silver iodide is added at level of 2% in 2% sodium alginate solution, page 1200, 2nd full paragraph, line 1++).

Response to Argument
1/24/2022 have been fully considered but they are not persuasive.
Applicant argued that the claimed method consists of cryopreserving the biological sample at a high subzero temperature of about -5oC to about -22oC and Kojima cryopreserving embryos in liquid nitrogen (about -196oC). 
It is the examiner’s position that the term “a high subzero temperature” is neither defined in the instant specification nor used to describe a temperature range for the cryopreserving process as claimed, thus is relative term (see maintained rejection above). NOTE, even in the argument the range changes, on pages 7-8, “about -4oC to about -20oC” and on page 9, line 3, “about -5oC to about -22oC. Furthermore, “cryopreserving” is not defined/claimed in the instant specification to be distinct from any cryopreserving process, which is defined in Wikipedia as:

    PNG
    media_image1.png
    167
    530
    media_image1.png
    Greyscale
. Therefore Kojima teaches all the claimed steps including “freezing…” and “cryopreserving…”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 65-68, 70-71 and 73-80 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kojima in view of Zamecnik (Cryo Letters, 1991, 12(3):149-154, IDS), Wolber (PNAS, 1986, 83:7256-7260), and Pandey (2016, IDS).
Kojima teaches what is above as described.
Kojima does not explicitly teach the ice nucleating agent comprises proteins extracted from Pseudomonas syringae as recited in claim 73, the diameter of hydrogel is less than 4 mm, has a volume less than 15 µl as recited in claims 77-78. 
Wolber teaches identification and purification of an ice-nucleation protein from Pseudomonas syringae (page 7256, abstract, line 2++ and page 7256, right column, 4th full paragraph++).
Zamecnik teaches successful cryopreserving plant material at high subzero temperature (page 149, Introduction, 2nd paragraph, line 8++) using immobilized bacteria as ice nucleation material (page 149, Summary) to avoid lethal injury: wherein Pseudomonas syringae as ice-nucleation agent enclosed in alginate hydrogel (bacterial gel globules, page 152, line 1++ and page 150, 3rd full paragraph++) with approximately 2 mm in diameter (page 150, 3rd full paragraph, line 9++) that can be used for cryopreserve plant material (page 149, Summary, line 4++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use protein extracted from Pseudomonas syringae as ice-nucleation agent enclosed in hydrogel to preserve biological sample.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teaches use of ice nucleating agent in hydrogel to preserve biological sample and Wolber teaches identification and purification of an ice-nucleation protein from Pseudomonas syringae (page 7256, abstract, line 2++ and page 7256, right column, 4th full paragraph++). In addition, it would have been obvious to one skilled in the art to optimize the size/volume of the hydrogel as taught by Zamecnik to achieve the predictable result of successfully cryopreserve biological sample.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach method of preserve biological sample, use of Pseudomonas syringae protein extract as ice-nucleation agent enclosed in hydrogel, etc. are routine and known in the art.  

Kojima does not explicitly teach the hydrogel particle comprises heavy water as recited in claim 79. 
Pandey teaches use of heavy water in Pseudomonas syringae solution (page 2 of 8, left column, line 4++) to enhance ice nucleation (page 1 of 8, abstract, line 9++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use heavy water in hydrogel to preserve biological sample.  
Pandey teaches use of heavy water in Pseudomonas syringae solution (page 2 of 8, left column, line 4++) to enhance ice nucleation (page 1 of 8, abstract, line 9++).
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach method of preserve biological sample, use of heavy water in in hydrogel, etc. are routine and known in the art.  

Response to Argument
Applicant’s arguments filed 1/24/2022 have been fully considered but they are not persuasive.
Applicant argued that amended claim 65 excludes the steps of Kojima that involve the use of liquid nitrogen and Kojima provides no motivation for performing cryopreservation at high subzero temperature and none of the cited references cures this deficiency. 
It is the examiner’s position that the term “a high subzero temperature” is neither defined in the instant specification nor used to describe a temperature range for the cryopreserving process as claimed. Furthermore, “cryopreserving” is not defined/claimed in the instant specification to be distinct from any cryopreserving process, therefore Kojima teaches all the claimed steps including “freezing…” and “cryopreserving…”.  In addition, Zamecnik teaches successful cryopreserving plant material at high subzero temperature (page 149, Introduction, 2nd paragraph, line 8++) using immobilized bacteria as ice nucleation material (page 149, Summary) to avoid lethal injury, thus provide motivation to combine the teachings of the cited references to preserve biological material at high subzero temperature.

Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653